Title: Bill for Benjamin Bache’s Schooling, 23 April 1778
From: Le Coeur, ——
To: Franklin, Benjamin


  Les deux quartiers de Pension de Mr. Benjamin franklin sont échus Le 3 Avril 1778


 c[ouran]t
  254
l.t.


  un habit de Ratine façon et doublure
72



  Livres de Classes
  10



  5 paires de Souliers
  22
10s.


  une paire de bas de Soye
  10



  Semaines
  25
10


  Etrennes des Sous Maitres et domestiques
  24



  trois mois du Perruquier
  9



  Les carreaux de vitres
  3



  pour la fete des Ecoliers
  6



  pour Le Lait
  15
  18



  £451..
  18



J’ai reçu de Monsieur franklin Le montant du présent memoire a Passy Le 23 Avril 1778.
Le Coeur
 
Endorsed: Bens Schooling 451 l.t. 18. pd.
